Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 20, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed February 20, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00062-CV
____________
 
IN RE DAVID ROSE AND DANA ROSE, 
 Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
February 6, 2007, relators, David Rose and Dana Rose, filed a petition for writ
of mandamus in this court, requesting we compel the Honorable Reece Rondon,
presiding judge of the 234th District Court, Harris County, Texas, to vacate
rulings on real party-in-interest=s motion for partial summary
judgment, relators= motion to continue real party=s motion for partial summary
judgment, and order respondent to hear the motion for partial summary judgment
after the start of trial in the underlying case.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.





Relators have failed to establish that the trial court=s rulings are an abuse of discretion for which they
 have no adequate remedy by appeal.  See In re Ford
Motor Co., 165 S.W.3d 315, 317 (Tex. 2005).
  Accordingly, we deny relators= petition for writ of mandamus.                                                                                
 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed February
20, 2007.
Panel consists of Justices Yates, Anderson, and
Hudson.